Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of producing a photoelectric conversion element, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 13th, 2022.
Applicant’s election without traverse of claims 1-6 in the reply filed on September 13th, 2022 is acknowledged.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. (US 2018/0286596 A1) in view of Girtan “On the electrical and photoelectrical properties of CH3NH3PbI3 perovskites thin films” in view of Saito et al. (JP 2009-15557 A).  Saito et al. is mapped to the English machine translation provided by the EPO.

In view of Claim 1, Snaith et al. teaches a photoelectric conversion element (Figure 1), comprising:
an electron transport layer (Figure 1, TiO2);
a hole transport layer (Figure 1, Spiro-OMeTAD);
a light absorption layer arranged between the electron transport layer and the hole transport layer the light absorption layer contains a perovskite compound (Figure 1, CH3NH3PbI3); and
the hole transport layer contains carbon nanotubes (Paragraph 0133 – the p-type layer can include carbon nanotubes in place of the Spiro-OMeTAD).
 	Snaith et al. does not disclose that the perovskite compound has an acicular crystal structure.
	Girtan teaches a perovskite compound with an acicular crystal structure (Abstract).  Girtan teaches that this method results in a material improved transport of charge carriers (Page 447 – Results and discussions 2nd Paragraph).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a perovskite compound with an acicular crystal structure as disclosed by Girtan in Snaith et al. photoelectric conversion element for the advantage of having a material with improved transport of charge carriers.
	Snaith et al. does not disclose that the hole transport layer contains a polyvinyl butyral resin.
Saito et al. discloses a hole transporting layer (Page 20, 5th Paragraph) that comprises carbon and polyvinyl butyral resin (Page 11, 3rd Paragraph).  Saito et al. discloses that this composition is excellent in conductivity, transparency (Page 2, 4th Paragraph), film formability, and moldability and can be applied to and coated on a substrate by a simple method (Page 1, Last Paragraph & Page 2, First Paragraph).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a polyvinyl butyral resin in the hole transporting layer for the advantages of having a hole transport layer with excellent conductivity, transparency, film formability and moldability.

In view of Claim 5, Snaith et al., Girtan and Saito et al. are relied upon for the reasons given above in addressing Claim 1.  Girtan teaches that the perovskite compound is represented by general formula I (Page 1, Experimental – CH3NH3PbI3).

In view of Claim 6, Snaith et al., Girtan and Saito et al. are relied upon for the reasons given above in addressing Claim 1.  Snaith et al. teaches the electron transport layer contains titanium oxide (Paragraph 0125).


Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. (US 2018/0286596 A1) in view of Wakamiya et al. (US 2018/0366657 A1) in view of Saito et al. (JP 2009-15557 A).

In view of Claim 1, Snaith et al. teaches a photoelectric conversion element (Figure 1), comprising:
an electron transport layer (Figure 1, TiO2);
a hole transport layer (Figure 1, Spiro-OMeTAD);
a light absorption layer arranged between the electron transport layer and the hole transport layer the light absorption layer contains a perovskite compound (Figure 1, CH3NH3PbI3); and
the hole transport layer contains carbon nanotubes (Paragraph 0133 – the p-type layer can include carbon nanotubes in place of the Spiro-OMeTAD).
 	Snaith et al. does not disclose that the perovskite compound has an acicular crystal structure.
	Wakamiya et al. teaches a perovskite compound has an acicular structure (Paragraph 0160 – needlelike).  Wakamiya et al. discloses that the object of the invention is to provide a perovskite precursor capable of decreasing the hysteresis and improving solar cell characteristics in a perovskite layer while ensuring desirable reproducibility (Paragraph 0012).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a perovskite compound with an acicular crystal structure as disclosed by Wakamiya et al. in Snaith et al. photoelectric conversion element for the advantages of decreasing the hysteresis and improving solar cell characteristics in a perovskite layer while ensuring desirable reproducibility
	Snaith et al. does not disclose that the hole transport layer contains a polyvinyl butyral resin.
Saito et al. discloses a hole transporting layer (Page 20, 5th Paragraph) that comprises carbon and polyvinyl butyral resin (Page 11, 3rd Paragraph).  Saito et al. discloses that this composition is excellent in conductivity, transparency (Page 2, 4th Paragraph), film formability, and moldability and can be applied to and coated on a substrate by a simple method (Page 1, Last Paragraph & Page 2, First Paragraph).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a polyvinyl butyral resin in the hole transporting layer for the advantages of having a hole transport layer with excellent conductivity, transparency, film formability and moldability.

In view of Claim 5, Snaith et al., Wakamiya et al. and Saito et al. are relied upon for the reasons given above in addressing Claim 1.  Wakamiya et al. teaches that the perovskite compound is represented by general formula I (Paragraph 0080 & 0103).

In view of Claim 6, Snaith et al., Wakamiya et al. and Saito et al. are relied upon for the reasons given above in addressing Claim 1.  Snaith et al. teaches the electron transport layer contains titanium oxide (Paragraph 0125).


Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. (US 2018/0286596 A1) in view of Jin et al. (US 2017/0152608 A1) in view of Saito et al. (JP 2009-15557 A).

In view of Claim 1, Snaith et al. teaches a photoelectric conversion element (Figure 1), comprising:
an electron transport layer (Figure 1, TiO2);
a hole transport layer (Figure 1, Spiro-OMeTAD);
a light absorption layer arranged between the electron transport layer and the hole transport layer the light absorption layer contains a perovskite compound (Figure 1, CH3NH3PbI3); and
the hole transport layer contains carbon nanotubes (Paragraph 0133 – the p-type layer can include carbon nanotubes in place of the Spiro-OMeTAD).
 	Snaith et al. does not disclose that the perovskite compound has an acicular crystal structure.
	Jin et al. teaches a perovskite compound has an acicular structure (Figure 19 – needlelike).  Jin et al. teaches that a perovskite compound with this type of structure has a higher power conversion efficiency than devices with traditional ABX3 compounds (Table 1 – Paragraph 0119).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a perovskite compound with an acicular crystal structure as disclosed by Jin et al. in Snaith et al. photoelectric conversion element for the advantages of higher power conversion efficiency.
	Snaith et al. does not disclose that the hole transport layer contains a polyvinyl butyral resin.
Saito et al. discloses a hole transporting layer (Page 20, 5th Paragraph) that comprises carbon and polyvinyl butyral resin (Page 11, 3rd Paragraph).  Saito et al. discloses that this composition is excellent in conductivity, transparency (Page 2, 4th Paragraph), film formability, and moldability and can be applied to and coated on a substrate by a simple method (Page 1, Last Paragraph & Page 2, First Paragraph).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a polyvinyl butyral resin in the hole transporting layer for the advantages of having a hole transport layer with excellent conductivity, transparency, film formability and moldability.

In view of Claim 4, Snaith et al., Jin et al. and Saito et al. are relied upon for the reasons given above in addressing Claim 1.  Jin et al. teaches that a major axis length of the perovskite compound is between 5-50 microns (Paragraph 0068) and can have a ratio of the major axis length relative to a minor axis length between 5 to 20 (Paragraph 0065).

In view of Claim 5, Snaith et al., Jin et al. and Saito et al. are relied upon for the reasons given above in addressing Claim 1.  Jin et al. teaches that the perovskite compound is represented by general formula I (Paragraph 0050-0054).

In view of Claim 6, Snaith et al., Jin et al. and Saito et al. are relied upon for the reasons given above in addressing Claim 1.  Snaith et al. teaches the electron transport layer contains titanium oxide (Paragraph 0125).


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. (US 2018/0286596 A1) in view of Girtan “On the electrical and photoelectrical properties of CH3NH3PbI3 perovskites thin films” in view of Saito et al. (JP 2009-15557 A) in view of Hashimoto (US 9,181,090 B2).

	In view of Claim 2, Snaith et al., Girtan and Saito et al. are relied upon for the reasons given above in addressing Claim 1.  Modified Snaith et al. does not disclose that a degree of butyralization of the polyvinyl butyral resin is equal to or more than 60 mol% and equal to or less than 80 mol%.
	Hashimoto teaches a degree of butyralization of a polyvinyl butyral resin is 65-80 mol% (Claim 7).  Hashimoto teaches that this configuration results in a carbon nanotube dispersion that has high wettability for substrates and can be easily and thinly coated onto a substrate over a wide area with satisfactory adhesion strength, and a transparent thin film with satisfactory electrical conductivity (Column 3, Lines 30-36).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a degree of butyralization of a polyvinyl butyral resin is 65-80 mol% as disclosed by Hashimoto in modified Snaith et al. PVB for the advantage of having a resulting hole transport layer with high wettability that’s easily and thinly coated onto a substrate over a wide area with satisfactory adhesion strength, and a transparent thin film with satisfactory electrical conductivity

In view of Claim 3, Snaith et al., Girtan and Saito et al. are relied upon for the reasons given above in addressing Claim 1.  Modified Snaith et al. does not disclose that a ratio of a mass of the carbon nanotube relative to a mass of the PVB resin is equal to or more than 0.3 and equal to or less than 1.0.
	Hashimoto teaches a weight ratio of PVB to carbon nanotubes is 0.5 to 10 (Column 3, Lines 1-3). Hashimoto teaches that this configuration results in a carbon nanotube dispersion that has high wettability for substrates and can be easily and thinly coated onto a substrate over a wide area with satisfactory adhesion strength, and a transparent thin film with satisfactory electrical conductivity (Column 3, Lines 30-36).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a weight ratio of PVB to carbon nanotubes is 0.5 to 10 as disclosed by Hashimoto in modified Snaith et al. photoelectric conversion element for the advantage of having a resulting hole transport layer with high wettability that’s easily and thinly coated onto a substrate over a wide area with satisfactory adhesion strength, and a transparent thin film with satisfactory electrical conductivity.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. (US 2018/0286596 A1) in view of Wakamiya et al. (US 2018/0366657 A1) in view of Saito et al. (JP 2009-15557 A) in view of Hashimoto (US 9,181,090 B2).

	In view of Claim 2, Snaith et al., Wakamiya et al. and Saito et al. are relied upon for the reasons given above in addressing Claim 1.  Modified Snaith et al. does not disclose that a degree of butyralization of the polyvinyl butyral resin is equal to or more than 60 mol% and equal to or less than 80 mol%.
	Hashimoto teaches a degree of butyralization of a polyvinyl butyral resin is 65-80 mol% (Claim 7).  Hashimoto teaches that this configuration results in a carbon nanotube dispersion that has high wettability for substrates and can be easily and thinly coated onto a substrate over a wide area with satisfactory adhesion strength, and a transparent thin film with satisfactory electrical conductivity (Column 3, Lines 30-36).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a degree of butyralization of a polyvinyl butyral resin is 65-80 mol% as disclosed by Hashimoto in modified Snaith et al. PVB for the advantage of having a resulting hole transport layer with high wettability that’s easily and thinly coated onto a substrate over a wide area with satisfactory adhesion strength, and a transparent thin film with satisfactory electrical conductivity.

In view of Claim 3, Snaith et al., Wakamiya et al. and Saito et al. are relied upon for the reasons given above in addressing Claim 1.  Modified Snaith et al. does not disclose that a ratio of a mass of the carbon nanotube relative to a mass of the PVB resin is equal to or more than 0.3 and equal to or less than 1.0.
	Hashimoto teaches a weight ratio of PVB to carbon nanotubes is 0.5 to 10 (Column 3, Lines 1-3). Hashimoto teaches that this configuration results in a carbon nanotube dispersion that has high wettability for substrates and can be easily and thinly coated onto a substrate over a wide area with satisfactory adhesion strength, and a transparent thin film with satisfactory electrical conductivity (Column 3, Lines 30-36).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a weight ratio of PVB to carbon nanotubes is 0.5 to 10 as disclosed by Hashimoto in modified Snaith et al. photoelectric conversion element for the advantage of having a resulting hole transport layer with high wettability that’s easily and thinly coated onto a substrate over a wide area with satisfactory adhesion strength, and a transparent thin film with satisfactory electrical conductivity.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. (US 2018/0286596 A1) in view of Jin et al. (US 2017/0152608 A1) in view of Saito et al. (JP 2009-15557 A) in view of Hashimoto (US 9,181,090 B2).

	In view of Claim 2, Snaith et al., Jin et al. and Saito et al. are relied upon for the reasons given above in addressing Claim 1.  Modified Snaith et al. does not disclose that a degree of butyralization of the polyvinyl butyral resin is equal to or more than 60 mol% and equal to or less than 80 mol%.
	Hashimoto teaches a degree of butyralization of a polyvinyl butyral resin is 65-80 mol% (Claim 7).  Hashimoto teaches that this configuration results in a carbon nanotube dispersion that has high wettability for substrates and can be easily and thinly coated onto a substrate over a wide area with satisfactory adhesion strength, and a transparent thin film with satisfactory electrical conductivity (Column 3, Lines 30-36).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a degree of butyralization of a polyvinyl butyral resin is 65-80 mol% as disclosed by Hashimoto in modified Snaith et al. PVB for the advantage of having a resulting hole transport layer with high wettability that’s easily and thinly coated onto a substrate over a wide area with satisfactory adhesion strength, and a transparent thin film with satisfactory electrical conductivity.

In view of Claim 3, Snaith et al., Jin et al. and Saito et al. are relied upon for the reasons given above in addressing Claim 1.  Modified Snaith et al. does not disclose that a ratio of a mass of the carbon nanotube relative to a mass of the PVB resin is equal to or more than 0.3 and equal to or less than 1.0.
	Hashimoto teaches a weight ratio of PVB to carbon nanotubes is 0.5 to 10 (Column 3, Lines 1-3). Hashimoto teaches that this configuration results in a carbon nanotube dispersion that has high wettability for substrates and can be easily and thinly coated onto a substrate over a wide area with satisfactory adhesion strength, and a transparent thin film with satisfactory electrical conductivity (Column 3, Lines 30-36).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a weight ratio of PVB to carbon nanotubes is 0.5 to 10 as disclosed by Hashimoto in modified Snaith et al. photoelectric conversion element for the advantage of having a resulting hole transport layer with high wettability that’s easily and thinly coated onto a substrate over a wide area with satisfactory adhesion strength, and a transparent thin film with satisfactory electrical conductivity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726